DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 46 – 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 24 of U.S. Patent No. 10,517,188. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 46 – 70  of examined application has every claimed subject matter of claims 1 - 20 of U.S. Patent No. 10,517,188.
The elements of claim 46, reads on elements of claim 1 of U.S. Patent No. 10,517,188; the elements of claim 47, reads on elements of claim 1 of U.S. Patent No. 10,517,188; the elements of claim 48, reads on elements of claim 2 of U.S. Patent No. 10,517,188; the elements of claim 49, reads on elements of claim 3 of U.S. Patent No. 10,517,188; the elements of claim 50, reads on elements of claim 4 of U.S. Patent No. 10,517,188; the elements of claim 51, reads on elements of claim 5 of U.S. Patent No. 10,517,188; the elements of claim 52, reads on elements of claim 6 of U.S. Patent No. 10,517,188; the elements of claim 53, reads on elements of claim 7 of U.S. Patent No. 10,517,188; the elements of claim 54, reads on elements of claim 8 of U.S. Patent No. 10,517,188; the elements of claim 55, reads on elements of claim 9 of U.S. Patent No. 10,517,188; the elements of claim 56, reads on elements of claim 10 of U.S. Patent No. 10,517,188; the elements of claim 57, reads on elements of claim 11 of U.S. Patent No. 10,517,188; the elements of claim 58, reads on elements of claim 12 of U.S. Patent No. 10,517,188; the elements of claim 59, reads on elements of claim 13 of U.S. Patent No. 10,517,188; the elements of claim 60, reads on elements of claim 14 of U.S. Patent No. 10,517,188; the elements of claim 61, reads .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46, 48 – 59, 61 – 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doorhy (US 8,876,548).
Regarding Claim 46, Doorhy teaches a power distribution unit (PDU) 100 adapted to provision power to connected loads, comprising: an elongate PDU housing 110 enclosing an interior; a power input 120 coupled with the PDU housing and connectable to an external power source; at least one cartridge 270 removably connected to the PDU and supporting at least one power-related electrical component; and at least one cartridge interface associated with the PDU housing and configured to removably connect the at least one cartridge to the PDU without affecting provision of power to other 
Regarding Claim 48, Doorhy teaches the at least one cartridge interface is configured to electrically interconnect the at least one cartridge to the power input (column 4, lines 25-30).
Regarding Claim 49, Doorhy teaches the at least one cartridge interface comprises:
at least one first power connector in electrical communication with a first power line from the power input (element 271, Fig. 13 & element 120, Fig. 18; connector interfaces with the H power line from the power input); and at least one second power connector in electrical communication with a second power line from the power input (element 271, Fig. 13 & element 120, Fig. 16; second connector interfaces with a N power line from the power input).
Regarding Claim 50, Doorhy teaches the first power line is a first phase power line from the power input, and the second power line is a neutral line from the power input (element 120, Fig. 18; FI & N).
Regarding Claim 51, Doorhy teaches the power input is a polyphase power input (element 120, Fig. 18; FI, N, and ground connection), the first power line is a first phase power line from the polyphase power input (element 120, Fig. 18; FI), and the second power line is a second phase power line from the polyphase power input (element 120, Fig. 18; N). With regards to the claim language, “polyphase", Examiner notes that language denotes the type of current passing through a three or more conductor system. This is interpreted as an intended use, as the three conductor power input of Doorhy would be fully capable of carrying a polyphase current. The language does not alter the structure of the PDU itself, but simply denotes how it is used.
Regarding Claim 52, Doorhy teaches the at least one cartridge interface comprises: at least one communication signal interface configured to receive at least one power-related parameter from power-related electrical component (element 271, Fig. 13; column 4, lines 30-40 & 55-65; there would 
Regarding Claim 53, Doorhy teaches the at least one communication signal interface comprises an electrical signal interface, an optical signal interface, a radio frequency signal interface, or a combination thereof (element 271, Fig. 13; column 4, lines 30-40; controller, relay, and current measuring transformer are in wired communication, which would require at least an electrical signal interface).
Regarding Claim 54, Doorhy teaches the at least one cord storage cartridge comprises at least one sensing device configured to sense the at least one power-related parameter (element 274, Fig. 13; column 4, lines 30-40).
Regarding Claim 55, modified Doorhy teaches further comprising: at least one communications bus in communication with the at least one communication signal interface (element 150, Fig. 20; column 5, lines 20-25; expansion module includes communications ports which allow for metering of the outlets); and at least one communications module in communication with the at least one communications bus and configured to report the at least one power-related parameter to a network (column 5, lines 20-25).
Regarding Claim 56, Doorhy teaches the at least one cartridge interface comprises: at least one control signal interface configured to provide control signals to the at least one cord storage cartridge (column 5, lines 20-25; control signal to switch outlets on/off).
Regarding Claim 57 Doorhy teaches the at least one control signal interface comprises an electrical signal interface, an optical signal interface, a radio frequency signal interface, or a combination thereof (element 271, Fig. 13; column 4, lines 30-40; controller, relay, and current measuring transformer are in wired communication, which would require at least an electrical signal interface).
 58, Doorhy teaches the control signals control the operation of the at least one cord storage cartridge (column 5, lines 20-25; control signal to switch outlets on/off).
Regarding Claim 59, Doorhy teaches the at least one cord storage cartridge comprises at least one relay and the control signals control the operation of the at least one relay (column 4, lines 30-35 & column 5, lines 20-25; relay controls on/off state).
Regarding Claim 61, Doorhy teaches a plurality of cord storage cartridges disposed adjacent to each other along a substantial length of the PDU housing (elements 270 & 271, Fig. 11 -13).
Regarding Claim 62, Doorhy teaches each of the plurality of cord storage cartridges comprises a power output cord (element 173, Fig. 11-13) having a proximal end in electrical communication with the power input (element 120, Fig. 18) and a distal end coupled with an output connector that is configured to connect to electronic equipment (column 2, lines 60-65).
Regarding Claim 63, Doorhy teaches two or more of the plurality of cord storage cartridges comprise power output cords having different types of output connectors configured to connect to corresponding types of electronic equipment (column 6, lines 1-5).
Regarding Claim 64, Doorhy teaches two or more of the plurality of cord storage cartridges are interchangeable (element 270, Fig. 11-13; cord modules would inherently be interchangeable).
Regarding Claim 65, Doorhy teaches at least one cartridge attachment structure associated with the PDU housing (elements 270 & 271, Fig. 11-13; connector would inherently attached to an attachment structure of the PDU); and at least one PDU attachment mechanism associated with the at least one cord storage cartridge and configured to mateably engage with the at least one cartridge attachment structure (elements 270 & 271, Fig. 11-13; connector would inherently engage with a mechanism/connector belonging to an attachment structure of the PDU).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Doorhy (US 8,876,548) as applied to claim 65 above, and further in view of Ewing et al. (US 8,587,950).
Regarding Claim 66, Doorhy does not explicitly teach the at least one cartridge attachment structure comprises a post and the at least one PDU attachment mechanism comprises a notch configured to receive the post.
However, Ewing teaches of a power distribution unit (element 100, Fig. 1), having outlet modules (element 115, Fig. 3) that are inserted into a channel of the PDU housing (element 115, Fig. 1), wherein the modules have an attachment structure that comprises a post (elements 305, 310, & 315, Fig. 3) and the PDU has a mechanism comprising a notch to receive the post (column 8, lines 60-65) to facilitate the connecting of the modules (column 8, lines 55-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the attachment structure of Doorhy to comprise a post that corresponds with an opening/notch of PDU housing, as taught by Wing, to allow for efficient and reliable connecting the power input.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/V.I/               Examiner, Art Unit 2831
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831